DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, drawn to claims 85-87, in the reply filed on 12/08/2021 is acknowledged.
Claim 38 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/08/2021.
Response to Amendment
The amendment filed on 12/08/2021 is entered and acknowledged by the Examiner. Claims 85 and 87 have been amended. Claims 1-37, 39-84, and 86 have been canceled. New claims 88-106 have been added. Claims 85 and 87-106 are currently pending in the instant application. 
Priority
This application is a 371 of PCT/GB2018/051689 (filed on 06/18/2018). Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in United Kingdom on 06/16/2017.
Information Disclosure Statement

Drawings
The drawings filed on 12/03/2019 have been considered.
Specification
The disclosure filed on 12/03/2019 is objected to because of the following informalities: the disclosure is missing section headings and a brief description of the drawing. Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 105-106 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 105 recites the limitation "the weight ratio of the total amount of oxygen and nitrogen…" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 106 recites the limitation "the weight ratio of a total amount of oxygen and nitrogen…" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 85, 87-93, 98-99, and 103-106 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2016/153322 A1 (an English equivalent to US 2018/0083263 A1, hereinafter Cho, is be applied).
Initially, it should be noted that the Cho reference is cited in the IDS filed on 02/25/2020 and as an “X” reference in the international search report filed on 12/03/2019.
Regarding claim 85, Cho discloses a method for preparing a particulate material consisting of a plurality of composite particles that comprise a plurality of silicon nanoparticles dispersed within a conductive pyrolytic carbon matrix (See Abstract; a method of fabricating a silicon-based anode active material comprises particles of silicon and oxygen coated with an outermost layer of carbon-based conductive layer), the method comprising the steps of:
(a) milling a silicon starting material in the presence of a non-aqueous solvent to obtain a dispersion of silicon-50 particle diameter in the range of 30 to 500 nm in the solvent (See [0010] and [0051]; pulverizing a mixture of silicon particles in a solvent of water and oxygen-containing liquid hydrocarbon materials and forming a dispersion by milling operation. See [0040]; the silicon particles having an average diameter (D50) within 20-300 nm.);
(b) contacting the dispersion of silicon nanoparticles in the solvent with a pyrolytic carbon precursor comprising one or more compounds comprising at least one oxygen or nitrogen atom (See [0011] and [0047]; the dispersion of silicon particles and solvent is performed in the presence of a carbon conductive material (pyrolytic carbon precursor) including polyvinyl pyrrolidone);
(c) removing the solvent to provide silicon nanoparticles coated with the pyrolytic carbon precursor (See [0045] and [0050]; thermal treatment at low temperature of 50-200ºC and high temperature of 600-1,100ºC. The thermal treatment would evaporate the solvent; thereby, removing the solvent);
(d) heating the coated silicon nanoparticles to a temperature in a range of 100 to 400 °C for a period of time before step (e) (See [0050]; thermal treatment at low temperature of 50-200ºC. The thermal treatment at low temperature overlaps with the claimed heating temperature range); and

Regarding claims 87 and 104-106, Cho discloses silicon-based anode active material 100A comprises particles of silicon core 10 and oxygen coated with an outermost layer of carbon-based layer 30 as recited in claim 87 (See Figure 1). Cho discloses that the silicon content of 30.6 to 77.3 wt% of silicon as recited in claims 87 and 104 (See Table 1). Cho discloses a ratio of oxygen to silicon within the claimed range (See Table 1, Comp. Sample 8 for an example). Comparative sample 8 includes 19.6 wt% oxygen and 50 wt% silicon, the ratio of oxygen to silicon equates to about 0.30 as recited in claims 87 and 105-106. It should be noted that instant claims depend on claim 85 that only requires a pyrolytic carbon precursor comprising one or more compounds comprising at least one oxygen or nitrogen atom, but not oxygen and nitrogen. Thus, nitrogen atom is not a required component. 

Regarding claim 89, Cho discloses a thermal treatment perform for about 3 hours (See [0056]).
Regarding claims 90-91, Cho discloses that the thermal treatment can be perform in an oxygen or ozone (air) atmosphere (See [0045]). 
Regarding claims 92-93, Cho discloses that the carbon-based conductive layer (claimed pyrolytic carbon precursor comprises a carbon-containing compound) includes polyvinyl pyrrolidone (See [0047]). The polyvinyl pyrrolidone fulfills the claimed pyrolytic carbon precursor comprising electrophilic functional groups
Regarding claims 98-99, Cho discloses that the solvent includes isopropyl alcohol (See [0011]).
Regarding claim 103, Cho discloses a carbon coating (a conductive layer) is formed on the silicon particles after thermal treatment (See [0012]).
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned 
Claims 94, 96, 97, and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (WO 2016/153322 A1, an English equivalent to US 2018/0083263 A1 is applied) as applied to the claims above, and further in view of US 2011/0165468 A1 (hereinafter Alias).
Initially, it should be noted that the Alias reference is cited in the IDS filed on 02/25/2020.
Cho is relied upon as set forth above.  
With respect to claim 94, Cho disclose a method of forming carbon-based conductive layer, including a polymer of PAN, PE, PAA or PVP (claimed pyrolytic precursor having electrophilic functional groups such as PVP polymer), is coated on a phosphorous-silicate shell on the silicon nanoparticle core to form a silicon-carbon composite (See [0011] and [0047]), but does not explicitly disclose crosslinking the silicon nanoparticles and the pyrolytic precursor by reaction between electrophilic functional groups on a surface of the silicon nanoparticles.  
Alias discloses a method of forming a silicon-carbon composite by dispersing silicon particles with a solution of 
Cho is combined with Alias because they are drawn to a method of forming silicon-carbon composite. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to formulate a silicon-carbon composite of Cho by crosslinking the polymer to the silicon particle as suggested by Alias.
Regarding claim 96, Alias discloses that the silicon particles are homogenous dispersed in the polymer solution (See [0093]).  
Regarding claim 97, Alias discloses that the crosslinking is done after pyrolysis (See Claim 94 above). The pyrolysis is perform at a temperature of 600-1100ºC (See [0113]). Cho and Alias does not specifically disclose the coated silicon particle is maintained at a temperature of 100-400ºC for a period of time after completion of the crosslinking reaction (coating process). However, Alias discloses that the coating process (crosslinking 
Regarding claim 100, Alias discloses a step of spray drying to a mixture of silicon particles in polymer solution to form a silicon/polymer composite (See [0037]). It would have been obvious for a skilled artisan at the time the invention was filed to spray dry the silicon mixture of Cho as suggested by Alias in order to form the silicon/polymer composite.   
Claims 101-102 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (WO 2016/153322 A1, an English equivalent to US 2018/0083263 A1 is applied).
Cho is relied upon as set forth above.  
With respect to claims 101-102, Cho discloses that the silicon-based anode active material (composite material) having a particle structure within a range of 10 nm to 10 µm (See [0031]), but does not disclose step (f) of reducing the size or sieving the active material (composite material).
However, it is the Examiner’s position that the step of reducing the size or sieving active material (composite 
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
Claim 95 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761